ON MOTION FOR REHEARING

PER CURIAM.
The motion for rehearing is granted, the previous decision is withdrawn.
Appellant was given a sentence in excess of the one-year maximum for a first degree misdemeanor. He was given a year of probation after he had already served ninety-six days in the county jail. Because the maximum sentence -is one year, the court erred by ninety-six days. The sentence is vacated and this cause remanded for resentencing.
SENTENCE VACATED; REMANDED.
DAUKSCH, W. SHARP, and THOMPSON, JJ., concur.